DETAILED ACTION
Response to Amendment
The Amendment filed 02 December 2020 has been entered. Claims 1-5 and 7-15 remain pending in the application.
Response to Arguments
Applicant’s arguments filed 02 December 2020 have been fully considered and are rendered moot in view of the new ground(s) of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunobu et al., US Patent Application Publication No.: 2013/0251046 A1, hereby Matsunobu, in view of Minoo et al., US Patent Application Publication No.: 2013/0177068 A1, hereby Minoo.
Matsunobu discloses the invention substantially as claimed. Regarding Claims 1, 12, and 15, Matsunobu discloses a method, apparatus, and non-transitory storage medium for adaptively processing video samples in a video signal frame, the video samples being arranged in a coding unit, the method, apparatus, and non-transitory storage medium comprising:
“extracting a plurality of video samples from the coding unit (Figs. 1-2, 14, and 16; Figs. 9A-9B, disclosing a Coding Unit; Figs. 3-5 and paragraphs [0092]-[0094]); 
obtaining an offset value for a first video sample of the extracted plurality of video samples (Figs. 3-5, 9A-9B, and paragraphs [0092]-[0094], disclosing obtaining an offset value for pixel c; ; 
calculating a correction offset for the first video sample of the extracted plurality of video samples . . . of the extracted plurality of video samples (Figs. 1-2, 14, and 16, and paragraphs [0164]-[0173] and [0183], disclosing calculating offset and adjusted offset values; Figs. 18A-18C and 19, and paragraphs [0184]-[0188], disclosing various examples of adjusting offset values within a range of allowed values and offset (for example, Fig. 18B, elements B1-B2, Fig. 18C, elements C1-C2, or Fig. 19, elements L3-L3), and further disclosing utilizing bi-linear interpolation or cubic spline interpolation; Figs. 19 and 21, and paragraphs [0189]-[0198], further disclosing determination and utilization of weighting factors (WeightedOffset) for the offset value; Figs. 3-5, 9A-9B, and paragraphs [0092]-[0094]); and 
adding the correction offset to . . . the first video sample (Figs. 1-2, 14, and 16, and paragraphs [0164]-[0173] and [0183], disclosing calculating offset and adjusted offset values; Figs. 18A-18C and 19, and paragraphs [0184]-[0188], disclosing various examples of adjusting offset values within a range of allowed values (for example, Fig. 18B, elements B1-B2, Fig. 18C, elements C1-C2, or Fig. 19, elements L3-L3), and further disclosing utilizing bi-linear interpolation or cubic spline interpolation; Figs. 19 and 21, and paragraphs [0189]-[0198], further disclosing determination and utilization of weighting factors (WeightedOffset) for the offset value (increase or decrease); Figs. 3-5, 9A-9B, and paragraphs [0092]-[0094]).”
However, although Matsunobu generally discloses the claimed correction offset and adding the correction offset, Minoo does expressly disclose the following:
“. . . ; 
obtaining an offset value for a first video sample of the extracted plurality of video samples (Fig. 6, visually disclosing various examples of obtaining an offset value for a current pixel value (C); Figs. 7-8, and paragraphs [0082]-[0086]); 
calculating a correction offset for the first video sample of the extracted plurality of video samples upon the basis of a first value of the first video sample and a second value of a second video sample of the extracted plurality of video samples (Fig. 6, visually disclosing various examples of obtaining an offset value for a current pixel value (C); Figs. 7-8, and paragraphs [0082]-[0086], ; and 
adding the correction offset to the offset value of the first video sample (Fig. 6, visually disclosing various examples of obtaining an offset value for a current pixel value (C); Figs. 7-8, and paragraphs [0082]-[0086], disclosing additional offset classes/sub-classes can be defined using e.g., distance thresholds, where a different offset (i.e., correction offset) is applied based on distances between the current pixel value (C), the interpolated pixel value (I), and/or the neighboring pixel values (L) and (R); Fig. 8, and paragraph [0083], disclosing (C) is approximately the distance of three offsets (O) from (I), whereby applying an offset (i.e., correction offset) that is larger than the predetermined offset (O) may be beneficial; examiner notes here that although distances are utilized in relation to determining an additional offset (i.e., correction offset), the additional offset (i.e., correction offset) is essentially calculated for the current pixel value (C) using the interpolated current pixel value (I) based on the values of (C), (L), and (R) (e.g., whether (L) and/or (R) are greater than, less than, or equal to (C)); in other words, the utilized distances are dependent upon the values of (C), (I), (L), and (R)).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Matsunobu and Minoo (hereby Matsunobu-Minoo), to modify the method, apparatus, and non-transitory storage medium for adaptively processing video samples in a video signal frame, the video samples being arranged in a coding unit of Matsunobu, to use the claimed correction offset and adding the correction offset as in Minoo. The motivation for doing so would have Minoo, Figs. 7-8, and paragraphs [0082]-[0086]).
Regarding Claims 2 and 13, Matsunobu-Minoo discloses:
“assigning an edge offset class to the extracted plurality of video samples, the edge offset class indicating a directional pattern of the extracted plurality of video samples (Matsunobu, Figs. 1-2 and 3-5, and paragraphs [0092]-[0094], disclosing pixel classification using edge offset; see also Figs. 9A-9B; see also Figs. 14, 16, 18A-18C, 19, and 21); and 
selecting an edge offset category from a plurality of edge offset categories for the extracted plurality of video samples, the edge offset category characterizing an alignment of the extracted video samples with respect to each other, the plurality of edge offset categories being assigned to the edge offset class (Matsunobu, Figs. 1-2 and 3-5, and paragraphs [0092]-[0094]; see also Figs. 9A-9B; see also Figs. 14, 16, 18A-18C, 19, and 21).”
Regarding Claim 3, Matsunobu-Minoo discloses:
“wherein the edge offset class indicates a horizontal directional pattern, a vertical directional pattern, or a diagonal directional pattern (Matsunobu, Figs. 1-2 and 3-5, and paragraphs [0092]-[0094]; see also Figs. 9A-9B; see also Figs. 14, 16, 18A-18C, 19, and 21).”
Regarding Claim 7, Matsunobu-Minoo discloses:
“wherein extracting the plurality of video samples from the coding unit comprises extracting a plurality of adjacent video samples from the coding unit (Matsunobu, Figs. 1-2, 3-5, and 9A-9B, and paragraphs [0092]-[0094]; see also Figs. 14, 16, 18A-18C, 19, and 21).”
Regarding Claim 8, Matsunobu-Minoo discloses:
“wherein the extracted plurality of video samples comprises an odd number of video samples (Matsunobu, Figs. 1-2 and 3-5, and paragraphs [0092]-[0094]; see also Figs. 9A-9B; see also Figs. 14, 16, 18A-18C, 19, and 21).”
Regarding Claim 9, Matsunobu-Minoo discloses:
“wherein the correction offset for the first video sample of the extracted plurality of video samples is calculated upon the basis of a range of allowed values or a list of allowed values, the range of allowed values or the list of allowed values being determined by the first value of the first video sample and the second value of the second video sample of the extracted plurality of video samples (Minoo, Fig. 6, visually disclosing various examples of obtaining an offset value for a current pixel value (C); Figs. 7-8, and paragraphs [0082]-[0086], disclosing additional offset classes/sub-classes can be defined using e.g., distance thresholds, where a different offset (i.e., correction offset) is applied based on distances between the current pixel value (C), the interpolated pixel value (I), and/or the neighboring pixel values (L) and (R); Fig. 8, and paragraph [0083], disclosing (C) is approximately the distance of three offsets (O) from (I), whereby applying an offset (i.e., correction offset) that is larger than the predetermined offset (O) may be beneficial; examiner notes here that although distances are utilized in relation to determining an additional offset (i.e., correction offset), the additional offset (i.e., correction offset) is essentially calculated for the current pixel value (C) using the interpolated current pixel value (I) based on the values of (C), (L), and (R) (e.g., whether (L) and/or (R) are greater than, less than, or equal to (C)); in other words, the utilized distances are dependent upon the values of (C), (I), (L), and (R)).”
The motivation that was utilized in Claims 1, 12, and 15 applies equally as well to Claim 9.
Regarding Claim 10, Matsunobu-Minoo discloses:
“wherein the correction offset for the first video sample of the extracted plurality of video samples is calculated upon the basis of a range of allowed values or a list of allowed values, the range of allowed values or the list of allowed values being determined upon the basis of a soft scheme, a hard scheme, a linear interpolation scheme, a cubic interpolation scheme, or a filtering scheme using the extracted plurality of video samples (Minoo, Fig. 6, visually disclosing various examples of obtaining an offset value for a current pixel value (C); Figs. 7-8, and paragraphs [0082]-[0086], disclosing additional offset classes/sub-classes can be defined using e.g., distance thresholds, where a different offset (i.e., correction offset) is applied based on distances between the current pixel value (C), the interpolated pixel value (I), and/or the neighboring pixel values (L) and (R); Fig. 8, and paragraph [0083], disclosing (C) is approximately the distance of three offsets (O) from (I), whereby applying an offset (i.e., correction offset) that is larger than the predetermined offset (O) may be beneficial; examiner notes here that although distances are utilized in relation to determining an additional offset (i.e., correction offset), the additional offset (i.e., correction offset) is essentially calculated for the current pixel value (C) using the interpolated current pixel value (I) based on the values of (C), (L), and Matsunobu, Figs. 18A-18C and 19, and paragraphs [0184]-[0188], also discloses utilizing bi-linear interpolation or cubic spline interpolation).”
The motivation that was utilized in Claims 1, 12, and 15 applies equally as well to Claim 10.
Regarding Claim 11, Matsunobu-Minoo discloses:
“wherein the correction offset for the first video sample of the extracted plurality of video samples is calculated as a maximum offset between the first value of the first video sample and a plurality of allowed values defined by the range of allowed values or the list of allowed values (Minoo, Fig. 6, visually disclosing various examples of obtaining an offset value for a current pixel value (C); Figs. 7-8, and paragraphs [0082]-[0086], disclosing additional offset classes/sub-classes can be defined using e.g., distance thresholds, where a different offset (i.e., correction offset) is applied based on distances between the current pixel value (C), the interpolated pixel value (I), and/or the neighboring pixel values (L) and (R); Fig. 8, and paragraph [0083], disclosing (C) is approximately the distance of three offsets (O) from (I), whereby applying an offset (i.e., correction offset) that is larger than the predetermined offset (O) may be beneficial; examiner notes here that although distances are utilized in relation to determining an additional offset (i.e., correction offset), the additional offset (i.e., correction offset) is essentially calculated for the current pixel value (C) using the interpolated current pixel value (I) based on the values of (C), (L), and (R) (e.g., whether (L) and/or (R) are greater than, less than, or equal to (C)); in other words, the utilized distances are dependent upon the values of (C), (I), (L), and (R)).”
The motivation that was utilized in Claims 1, 12, and 15 applies equally as well to Claim 11.
Claim Rejections - 35 USC § 103
Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunobu-Minoo, in view of Fu et al., Sample Adaptive Offset in the HEVC Standard (2012), hereby Fu.
Regarding Claim 4, although Matsunobu-Minoo suggests the claimed alignment (see Matsunobu, Figs. 3-5), Fu expressly discloses the following:
“wherein the edge offset category characterizes a local valley alignment, a local peak alignment, a concave corner alignment, a convex corner alignment, or a remaining alignment of the extracted video samples with respect to each other (Abstract, Figs. 1-3, and Table I, Section II, page 1756, second to last paragraph, and Section III.A, pages 1756-1757, disclosing a local valley alignment).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Matsunobu-Minoo and Fu (hereby Matsunobu-Minoo-Fu), to modify the method, apparatus, and non-transitory storage medium for adaptively processing video samples in a video signal frame, the video samples being arranged in a Coding Unit of Matsunobu-Minoo, to use a local valley alignment as in Fu. The motivation for doing so would have been to create the advantage of achieving a smoothing result (see Fu, Abstract, Figs. 1-3, and Table I, Section II, page 1756, second to last paragraph, and Section III.A, pages 1756-1757).
Regarding Claims 5 and 14, Matsunobu-Minoo-Fu discloses:
“wherein the edge offset class is assigned (Matsunobu, Figs. 3-5) by a rate distortion optimization procedure or the edge offset category is selected by a rate distortion optimization procedure (Fu, Abstract, Figs. 1-3, and Table I, Section II, page 1756, second to last paragraph, and Section III.A, pages 1756-1757, disclosing using a rate-distortion optimization to assign the edge offset class; see also Section V.D, page 1760), the rate distortion optimization procedure using a distortion look-up table for assigning the edge offset class or selecting the edge offset category (Minoo, Fig. 3A and 6, and paragraphs [0036], [0056], [0063], and [0091], disclosing reducing distortion and further disclosing the SAO filter process utilizes a look up table for the edge offset process type).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Matsunobu-Minoo-Fu, to modify the method, apparatus, and non-transitory storage medium for adaptively processing video samples in a video signal frame, the video samples being arranged in a Coding Unit of Matsunobu-Minoo-Fu, to use a rate distortion optimization procedure to select the edge offset class as in Fu and the claimed look-up table as in Minoo. The motivations for doing so would have been to create the advantage of allowing the best EO class to be sent in the bitstream (see Fu, Abstract, Figs. 1-3, and Table I, Section II, page 1756, second to last paragraph, and Section III.A, pages 1756-1757) and further to allowing for better reconstruction of the original signal amplitudes (see Minoo, Fig. 3A and 6, and paragraphs [0036], [0056], [0063], and [0091]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482         


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482